Title: From George Washington to Colonel Jacob Bayley, 17 October 1776
From: Washington, George
To: Bayley, Jacob



Sir
Head Quarters Harlem Heights 17th Octob. 1776

I have yours of the 15th Inst. by Mr Wallace with an Acct of the Expence incurred in cutting a Road from Coos to St Johns, the Amount of £982.16.5½ lawful Money. There are some few Errors in casting out the different Articles but they may be easily rectifyed when a Settlement is made.
I have it not in my power to make Objections to any part of the Account, as I cannot but suppose that it is all just and what has really been paid or agreed to be paid, but proper Vouchers should accompany all public Accounts, and these Mr Wallace tells me you can furnish. The most material is a Muster Roll of the Men employed, shewing the time of their Engagement for the Service and that of their Discharge. It is probable no Receipts may have been taken for some of the Articles, but you will please to furnish them for as many as you are able. I beg I may be clearly understood. I do not call for Vouchers, because I suspect you of charging more than is justly due, but because it is necessary that they should accompany all public Accounts that pass thro’ my Hands. When this is done the Acct shall be adjusted and paid by Sir yr most obt Sert.
